     Case: 1:21-cv-02215 Document #: 25 Filed: 08/23/21 Page 1 of 1 PageID #:97

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Stewart Abramson
                                          Plaintiff,
v.                                                         Case No.: 1:21−cv−02215
                                                           Honorable Steven C. Seeger
Nordic Energy Services, LLC, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 23, 2021:


        MINUTE entry before the Honorable Steven C. Seeger: The Court reviewed
Plaintiff's notice of voluntary dismissal as to Defendants Worldwide Telecom LLC and
Tina Perrotti (Dckt. No. [23]). That notice of voluntary dismissal is self−effectuating
under Rule 41(a)(1)(A)(i). The Court also reviewed the stipulation of dismissal (Dckt. No.
[24]) between Plaintiff and Defendant Nordic Energy Services LLC. That stipulation of
dismissal is self−effectuating under Rule 41(a)(1)(A)(ii). There are no defendants left. The
case is closed. Civil case terminated. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
